DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 11 November 2021 are acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 3, and 5.   Claims 1, 3-5, and 8-18 remain pending in the application. 
Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 3 and 5 are withdrawn.

Applicant’s arguments, see pages 5-8, filed 11 November 2021, with respect to the previous rejection(s) of claims 1-5 and 8-18,  under USC § 103 in light of the amendments made to the claims, have been fully considered and is unpersuasive.  
Applicant amended claim 1 to include the limitation of “a gas pipe cooling section downstream of the flow meter and the first pressure gauge” to overcome Examiner’s reliance on Kamikawachi (JP 2014109350-3) in view of the Kuwana reference (U.S. Patent Application Publication No. 2010/0006256).  Claim 12 previously contained this limitation.
Examiner acknowledges Applicant’s argument that Kamikawachi discloses a gas pipe cooling section upstream of the flow meter, in direct contrast to amended Claim 1 and Claim 12.  Kuwana, however, clearly teaches a gas pipe cooling section (10) downstream of the flow meter (34), as shown in Fig. 5 and at paras 90-91.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawachi (JP 2014109350-3) in view of Kuwano (US Patent Application Publication 2010/0006256).

	Regarding Claim 1,  Kamikawachi discloses a gas filling apparatus (1) for transporting a gas from a gas supply source (paras 3, 10, 22), the gas filling apparatus comprising:
 a primary pipe (71 and para 23) and a secondary pipe (72 and para 23);
 a flow meter (27 and para 23) for measuring a flow rate of the gas flowing through at least one of the primary pipe and the secondary pipe;
 a first pressure gauge (23 and para 26) in communication with the primary pipe for measuring a pressure of the gas in the primary pipe;
 a gas pipe cooling section (4, 41 and para 31) downstream of the first pressure gauge, and 
a first filling hose (34 and para 26) connected to the gas pipe cooling section and a gas filling nozzle (35 and para 26) attached to an end of the first filling hose.

    PNG
    media_image1.png
    583
    779
    media_image1.png
    Greyscale
 

Further regarding Claim 1,  Kamikawachi is silent on a gas filling apparatus for transporting a gas from a gas supply source, the gas pipe cooling section being made of copper alloy for cooling the secondary pipe.  Kuwano, however, teaches a gas filling apparatus for transporting a gas from a gas supply source, the gas pipe cooling section (Fig 5, item 10 and para 89, and Fig 9, Item 113 and para 104) being made of copper alloy (para 107) for cooling the secondary pipe.
Further regarding Claim 1,  Kamikawachi is additionally silent on a gas pipe cooling section downstream of the flow meter.  Kuwano, however, teaches a gas pipe cooling section (10) downstream of the flow meter (34 and paras 90-91).
	The advantages of Kuwano’s teachings include a cooling section made of material known to have good thermal conductivity, and greater cooling efficiency of the heat exchanger gained from an 

    PNG
    media_image2.png
    910
    678
    media_image2.png
    Greyscale


Regarding Claim 4,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus wherein said gas pipe cooling section (Kuwano, item 10 and para 89) is accommodated in a vessel (112 and para 104) with vacuum insulation structure (Para 105) , and to said vessel is connected a pipe for communicating a vacuum portion of the vessel with a diffusion pipe through a safety valve (133 and para 124, 138).

	Regarding Claim 8, Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a display (22, 2a, 2b, 23, and para 37) in operative communication with the flow meter for displaying information derived from the flow meter.
	Regarding Claim 9,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a second pressure gauge (24) in communication with at least one of the primary pipe and the secondary pipe (para 26), the flow meter (27) being fluidly located between the first (23) and second (24) pressure gauges.
	Regarding Claim 10,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a valve (25) in communication with the primary pipe to control gas flow along the primary pipe (para 23).
	Regarding Claim 11,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a gas detector (28) configured to detect a gas leak (para 24), the gas detector being in operative communication with the flow control valve to cause the flow control valve to close in response to detecting the gas leak (para 41).
Further regarding Claim 11,  Kamikawachi discloses the claimed invention, but does not explicitly teach a gas detector being in operative communication (specifically) with the valve to cause the valve (specifically) to close in response to detecting the gas leak.  However,

Additionally, Kamikawachi teaches gas detectors 28 and 29 closing shut-off valve 26 in response to detecting a gas leak: “when… gas is detected by the gas detectors 28, 39, the alarm 29 reports a gas leak and closes the shutoff valve 26 etc.” (para 41).  
Examiner additionally notes that although Applicant has claimed the ability of the gas detector to close the “flow control valve” (instead of the separate “shut-off valve” as taught by Kamikawachi), Applicant has not disclosed such ability in either the drawings or the specification.
Applicant has instead disclosed the exact teaching of Kamikawachi:  “when…gas is detected by the gas detector 28 or the gas detector 39, the alarm 29 generates an alert due to the gas leakage, the shut off valve 26 is shut…” (para 34).
In the interest of compact prosecution, Examiner has interpreted the limitation “operative communication with the flow valve” to read “operative communication with the shut-off valve” (see section above titled Rejections- USC 112(a)).  Therefore, the teachings of Kamikawachi as described above directly read upon Applicant’s claim.
Regarding Claim 12,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus (1) for delivering gas from a gas source to a filling nozzle (paras 3, 10, 22), the gas filling apparatus comprising: a primary pipe (71) fluidly connectable to the gas source to receive gas therefrom (para 10);
 a flow meter (27) in fluid communication with the primary pipe (para 23) to measure a flow rate of gas flow within the primary pipe;

 a gas pipe cooling section (4 and 41) in communication with the primary pipe and the secondary pipe (para 31), and downstream of the flow meter;
 and a coolant cooling section (5) in communication with the gas pipe cooling section (6,7, and para 31) for providing coolant thereto.
Further regarding Claim 12,  Kamikawachi is silent a gas filling apparatus, the gas pipe cooling section being fabricated, at least in part, from a copper alloy.  Kuwano, however, teaches a gas filling apparatus, the gas pipe cooling section (Fig 5, item 10 and para 89, and Fig 9, Item 113 and para 104) being fabricated, at least in part, from a copper alloy (para 107).
Further regarding Claim 12,  Kamikawachi is additionally silent on a gas pipe cooling section downstream of the flow meter.  Kuwano, however, teaches a gas pipe cooling section (10) downstream of the flow meter (34 and paras 90-91).
	The advantages of Kuwano’s teachings include a cooling section made of material known to have good thermal conductivity, and greater cooling efficiency of the heat exchanger gained from an more accurate analysis of cooling requirements as provided by a flow meter placed upstream of said heat exchanger (a stated purpose of Kuwano’s invention is to maximize heat exchanger efficiency).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Kuwano’s teachings of a gas pipe cooling section being made of copper alloy and placed after a flow meter to Kamikawachi’s disclosures of a gas pipe cooling section in order to gain the advantages of increased information transfer capability.
	Regarding Claim 13,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus recited in claim 12, further comprising a body (Fig 1, Item 2), the flow meter (27), and the gas pipe cooling section (4) being at least partially disposed in the body.
	Regarding Claim 14,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus recited in claim 13, wherein the coolant cooling section (5) is located outside of the body (2).
	Regarding Claim 15,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a display (22, 2a, 2b, 23, and para 37) in operative communication with the flow meter for displaying information derived from the flow meter.
	Regarding Claim 16, Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising first pressure gauge (23) in communication with the primary pipe (para 26) and a second pressure gauge (24) in communication with at least one of the primary pipe and the secondary pipe (para 26), the flow meter (27) being fluidly located between the first and second pressure gauges.
	Regarding Claim 17,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a valve (25) in communication with the primary pipe to control gas flow along the primary pipe (para 23).
	Regarding Claim 18, Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a gas detector (28) configured to detect a gas leak (para 24), the gas detector being in operative communication with the valve to cause the flow control valve to close in response to detecting the gas leak (para 41, and Examiner’s rationale as explained in the rejection of Claim 11 above).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawachi in view of Kuwano, and in further view of Allideres (US 9,528,657).
	Regarding Claims 3 and 5,  Kamikawachi as modified by Kuwano above teaches the claimed invention, but does not explicitly mention a gas filling apparatus wherein the gas pipe cooling section includes at least two independent gas pipe inlet sections.
Allideres, however, teaches a gas filling apparatus (Fig 1) wherein the gas pipe cooling section (16 and 77 and Col 5, lines 31-39) includes at least two independent gas pipe inlet sections (7 and 8).

    PNG
    media_image3.png
    643
    704
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/
Primary Examiner, Art Unit 3753